Citation Nr: 1707687	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.  Service in the Republic of Vietnam is indicated by the record.  He is the recipient of the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a rating in excess of 50 percent for PTSD.

In a January 2011 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an April 2012 decision, the AOJ increased the assigned rating for PTSD to 70 percent, effective May 23, 2007, the date of receipt of his claim for an increased rating.  The Veteran has not expressed satisfaction with the increased disability rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  His VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD more nearly approximates a disability picture that results in total occupational and social impairment.



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for the assignment of a 100 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

With respect to the pending increased rating claim, in a pre-decisional notice letter dated in June 2007, the RO provided the Veteran a notification letter in connection with his claim for a total rating based on individual unemployability (TDIU) due to service-connected disability.  In September 2008, the RO sent the Veteran a letter for the express purpose of complying with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  This letter included the applicable criteria for rating PTSD.  Since the issuance of these letters, the RO has readjudicated the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Accordingly, the duty to notify has been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records.

Pursuant to the January 2011 Board Remand, the Veteran was afforded VA examinations in February 2011 and May 2014 with respect to the pending claim.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the February 2011 and May 2014 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Here, the Board notes that the RO attempted to schedule the Veteran for an additional VA examination as to his service-connected PTSD in April 2016; however, he refused to appear.  Notably, he notified the VA medical center (VAMC) that he would not appear because he was already in receipt of a total disability rating.  See the email correspondence dated April 2016.  

Pursuant to 38 C.F.R. §  3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).  When a claimant misses a scheduled VA examination, the Board must consider (1) whether the examination is necessary to establish the entitlement to the benefit sought, and (2) whether the claimant had good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, the Board is unable to ascertain the reason the RO scheduled the Veteran for a VA examination in April 2016, although it appears it was done as it had been approximately two years since the Veteran was last examined for compensation purposes.  An additional examination, however, is not required based merely on the passage of time since the previous examination.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  As set forth above, the Board has concluded that the examination reports currently of record are sufficient for evaluation purposes.  Under these circumstances, the Board finds that the April 2016 examination was not necessary to establish entitlement to the benefit sought and the provisions of section 3.655 are inapplicable.  Thus, the Board will proceed with consideration of the claim on the merits. 


II. Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 48 to 55 as determined by treatment providers and a VA examiner.  These scores are indicative of moderate to serious impairment.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran has been diagnosed with PTSD and dementia due to small vessel brain disease.  Notably, the May 2014 VA examiner concluded that the Veteran's dementia "represents a progression which is secondary to PTSD."  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 70 percent for his service-connected PTSD.  

The Veteran was afforded a VA examination in December 2006, at which time he reported that he had worked until 2004, but retired due to feeling unable to be around people.  He stated that he would "fly off the handle with anger."  The Veteran is married to his fourth wife, but the relationship is "severely rocky."  He indicated that he must take time for himself, which causes problems.  The Veteran has contact with his two adult children every two to three months via telephone.  He occasionally eats out.  He has no contact with anyone else.  He reported that "[t]here is nothing that he enjoys doing."  He prefers to sit around and watch television, and "goes out to the barn for a beer."  The Veteran endorsed suicidal ideation as recently as two weeks prior.  He reported difficulty interacting with other people, stating that he prefers to be alone.  The examiner noted, "[t]he extent of social impairment and work impairment is total over the last several years.  He took early retirement due to his anger symptoms."

The December 2006 examiner noted that the Veteran's grooming and hygiene were fair.  His speech was of normal rate and rhythm.  The Veteran reported that his mood was "pretty bad."  His affect was anxious and depressed.  He was well-oriented.  His thought processes were focused and goal-directed, although preoccupied with Vietnam memories and expectations of negative emotions.  The Veteran endorsed intrusive memories, but denied delusions or hallucinations.  He had no homicidal ideation.  His insight and judgment were fair.  He endorsed a sense of a foreshortened future, difficulty falling or staying asleep, marked irritability/outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner reported, "[i]n summary, the psychometric findings are inconsistent with information gathered during the diagnostic and social history interviews for presence and level of symptomatology."  The examiner determined that the "level of reporting on the battery of psychometrics is greater than interview information.  The discrepancy is likely due to his desire to present himself as more disordered than he actually is so that he can get an increase in disability money."  A GAF of 50 was assigned.

The Veteran was afforded a VA examination in December 2007 to address the severity of his PTSD.  The examiner noted that the Veteran was casually dressed and well-groomed.  The Veteran's affect was somewhat constricted.  He exhibited no delusions or hallucinations.  His thought processes were coherent and relevant.  His recent and remote memory was intact.  The Veteran has been married for fifteen years.  The marriage has had a lot of ups and downs, which primarily stem from the Veteran's behavior.  He indicated that he tends to be a loner and does not want to do things with his wife.  The Veteran reported that he experiences nightmares three to four times per week.  He indicated that he is very jumpy and easily startled.  He endorsed intrusive thoughts and problems with his temper.  He "has had difficulty dealing with his anger and indicated that it has had a negative effect on his marriage and previously with his co-workers."  The Veteran reported that he began attending out-patient group therapy in April 2007, and has continued to attend on a monthly basis.

The December 2007 VA examiner reported that "[t]hough there had been some fluctuations in his level of functioning it appears that his psychiatric condition has been stabilized by the medication."  The Veteran was employed for 33 years, but retired in 2004.  The examiner noted that the Veteran had difficulty with his anger while employed with the railroad, but there is no indication that he missed work or received any suspensions as a result.  The examiner further stated, "[p]rogress notes indicate that his condition is essentially stable and that the medication he is taking has helped both with his sleep and his mood."  He continued, "[t]here is no compelling reason to think that it is any worse now than it was when he was last evaluated in December 2006."  A GAF of 55 was assigned.

In a December 2007 statement, the Veteran's spouse reported that the Veteran is a loner and "is hard to get close to."  She stated that the Veteran "finds it impossible to show any emotion."  The Veteran's spouse further indicated that the Veteran does not want to be around a lot of people and never wants to do anything.  He has difficulty sleeping, and experiences nightmares and depression.  The Veteran's spouse further indicated that she and the Veteran experience marital problems.

In a June 2008 letter, Dr. G.S. reported that the Veteran has maintained a GAF score of 50 over the past year.  He explained, "[a] GAF score of 50 places [the] Veteran in the serious area of social and occupational functioning.  Other than Veteran's immediate family, Veteran remains totally isolated due to his PTSD symptoms."

In a July 2009 letter, Mr. J.F., a VA readjustment therapist, reported that he has been the Veteran's therapist since May 2007.  Mr. J.F. stated that the Veteran's PTSD symptoms "have increased significantly in frequency and intensity."

VA treatment records dated in July 2009 noted a continuing GAF score of 50.  In August 2009, the Veteran's VA treatment provider indicated that the Veteran denied any acutely psychotic, suicidal or homicidal ideation, and does not appear to be dangerous to self or others.  In a September 2009 VA treatment record, the Veteran was noted to be casually dressed with fair grooming and hygiene.  His speech was non-pressured and fluent.  His mood was euthymic, and his affect was full and appropriate.  The treatment provider noted that hopelessness, helplessness, and worthlessness were not indicated.  The Veteran denied homicidal or suicidal ideation.  He was well-oriented.  His insight and judgment were good.

VA treatment records dated in September 2010 noted that the Veteran was casually dressed with fair grooming and hygiene.  His mood was euthymic; his affect was full.  Reality testing appeared normal.  The Veteran's insight and judgment continued to be good.  A GAF of 48 was assigned.  VA treatment records dated in December 2010 indicated a GAF score of 54.

Pursuant to the January 2011 Board Remand, the Veteran was afforded a VA psychological examination in February 2011.  The examiner noted that, since the Veteran's last VA examination in December 2007, his treatment records show that he has been seen about fifteen times by his counselor, Mr. J.F.  It was noted that the Veteran continued to live with his wife.  He reported that he is able to perform his own activities of daily living, as well as independently care for his own hygiene.  However, the Veteran's wife shaves him, and helps with other grooming exercises.   Regarding leisure pursuits, the Veteran indicated that he watches the news and will occasionally go out to eat with his wife.  He stated that he talks to one of his adult children by telephone several times per year.

The February 2011 VA examiner reported that the Veteran was well-oriented.  His psychomotor activity displayed nervousness, as he constantly moved his leg up and down and fidgeted throughout the interview.  The Veteran's speech was clear, but of decreased volume.  His affect was flat.  His thought process was goal-oriented without delusions or hallucinations.  The Veteran "appeared to evidence some difficulty with concentration, occasionally asking for questions to be repeated or clarified."  The examiner noted that the Veteran appeared to be an adequate historian for recent symptoms, but had difficulty pinpointing events in time.  He endorsed intrusive thoughts, recurrent nightmares, markedly diminished interest/participation in significant activities, and feelings of detachment/estrangement from others.  The Veteran additionally reported irritability with outbursts of anger, difficulty falling or staying asleep, sense of foreshortened future, hypervigilance, and exaggerated startle response.

The February 2011 VA examiner assigned a GAF of 50 and explained that the Veteran's "PTSD symptoms would likely cause moderate to severe discomfort when interacting with other people, and moderately reduced communication effectiveness."  The examiner noted the Veteran's fatigue, concentration impairment, and re-experiencing symptoms, which "likely cause moderate to high moderate work inefficiency and lack of productivity."  The examiner also reported that the Veteran's problems with concentration and interpersonal detachment likely cause difficulties with reliability and interacting with others.  The examiner noted that the Veteran "currently lives a very restricted lifestyle, isolating, and would likely experience significant problems adapting to stressful situations."

In an April 2011 VA treatment record, it was noted that the Veteran experiences nightmares and irritable mood.  He was casually dressed and groomed.  His mood was stable, and his affect was full and appropriate.  His insight and judgment were good.

A July 2011 VA examination was conducted to assess the Veteran for a traumatic brain injury.  In the examination report, the examiner noted the Veteran's description of chronic memory problems.  The Veteran also claimed to have difficulty planning, organizing, solving problems, and setting goals.  He endorsed lack of motivation, problems learning from mistakes, difficulty with concentrating, and problems staying focused.  He reported flashbacks, depression, lack of motivation, hypervigilance, and loss of interest in activities.  The Veteran indicated that he easily loses his temper and has increased irritability, mood swings, and restlessness.  He frequently argued with his wife in the past, but does less so now.  He stated that he does not discuss his feelings or emotions with others including his counselor.  He endorsed some past suicidal ideation.  Upon mental status examination, the Veteran's speech was normal; he was alert and well-oriented.  His attention and concentration were intact.  His knowledge was fair to good.  His recent memory was decreased, although his long term memory was well-preserved.  His judgment and knowledge were noted to be impaired.  The examiner diagnosed the Veteran with dementia, in addition to PTSD.

VA treatment records dated in August 2011 noted the Veteran's continuing nightmares and difficulty sleeping.

The Veteran was afforded another VA examination in May 2014, at which time the examiner noted continuing diagnoses of PTSD and secondary dementia due to small vessel brain disease.  The examiner noted that the Veteran's problems related to recurrent thoughts, nightmares, poor sleep, flashbacks, irritability, and mood swings with loss of temper are most likely related to PTSD.  The examiner further stated that the Veteran's chronic memory problems, as well as difficulty with word finding, comprehension, mild disorientation, decision-making problems, and poor concentration are most likely related to his dementia.  The examiner indicated that the Veteran's PTSD manifested in "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."

The May 2014 VA examiner noted the Veteran's report that he continues to live with his wife of 20 years; "while they have a 'few arguments,' their relationship is good."  The Veteran sees his son, who lives in Florida, every four to five years.  He continued to endorse self-isolating behavior; he feels better when he is alone.  The Veteran stated that he has one friend who visits "every so often."  The Veteran reported that he spends a lot of time "just sitting and thinking" in his garage.  He and his wife occasionally go shopping or out to dinner.  He stated that nothing interests him.  He is not currently in therapy.  He continues to be bothered by depression and nightmares, despite the use of medication.  The Veteran endorsed intrusive thoughts, recurrent distressing dreams, flashbacks, and avoidance.  He has a persistent negative emotional state, as well as markedly diminished interest or participation in significant activities.  He also reported feelings of detachment or estrangement from others.  The examiner noted that the Veteran has a persistent inability to experience positive emotions, irritable behavior, outbursts of anger, reckless/self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The Veteran additionally endorsed depressed mood, anxiety, suspiciousness, panic attacks more than one a week, chronic sleep impairment, impaired short and long term memory, flattened affect, difficulty in understanding complex commands, and impaired judgment.  Impaired abstract thinking and disturbance of motivation and mood were also reported.  The examiner indicated that the Veteran has difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and an inability to establish and maintain effective relationships.  The Veteran further reported suicidal ideation, obsessional rituals which interfere with routine activities, and impaired impulse control such as provoked irritability with periods of violence.

The May 2014 VA examiner stated that the Veteran's "reported symptoms are increasing in severity.  However, he does have a history of over-reporting symptoms and the severity and nature of his condition should be evaluated by a neuropsychologist."  The examiner explained that the Veteran appears to be deteriorating "in his ability to manage his activities of daily living and if the severity of his disorder is confirmed by neurological evaluation, he is likely to need aid and attendance."

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that his service-connected PTSD has been productive of symptomatology which more nearly approximates the criteria for 100 percent disability rating since the date of the claim.

As summarized in detail above, the evidence shows that, since the receipt of his claim, the appellant's service-connected psychiatric disability has been manifested by symptoms such as social isolation, suicidal ideation, nightmares, difficulty adapting to stressful circumstances, depression, difficulty sleeping, intrusive thoughts of Vietnam, difficulty controlling his anger (including periods of violence), impaired concentration and memory, and hypervigilance.  He also exhibits mild disorientation as well as difficulties with word finding.  

In addition, multiple medical professionals have concluded that the appellant's psychiatric symptoms are productive of total occupational impairment.  For example, in December 2006, a VA examiner indicated that "[t]he extent of social impairment and work impairment is total."  In a June 2008 letter, a physician noted that but for his immediate family, the Veteran remained "totally isolated due to his PTSD symptoms."  In August 2012, a VA examiner indicated that the Veteran was unable to manage his financial affairs due to significant cognitive difficulties.  As a result, the Veteran has been determined to be incompetent for VA purposes.  See e.g. April 2013 rating decision.  In May 2014, a VA examiner indicated that the Veteran's condition appeared to be deteriorating in his ability to manage his activities of daily living.  The Board also notes that for the period in question, VA examiners have assigned GAF scores of predominately 48 to 50, reflecting serious impairment in social or occupational functioning, including the inability to keep a job.

Although the record does contain evidence suggesting that the appellant's PTSD has not been consistently productive of total social and occupational impairment since the date of the claim, in cases such as this, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Affording the Veteran the benefit of the doubt, the Board finds that his disability picture more nearly approximates the criteria for a 100 percent rating.



ORDER

Entitlement to 100 percent rating for service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


